Skinner, J. The plaintiff sued the Illinois Central Railroad Company in case, for receiving as a passenger on their road, at Cairo, in this State, the negro slave of the plaintiff, held to service under the laws of Missouri, knowing the negro was the plaintiff’s slave, under the laws of the State of Missouri, escaping from his service, and carrying the negro, as such passenger, to Chicago, thereby, in this State, aiding the fugitive to escape from service. The declaration also contains a count in trover for the conversion by the defendants, in this State, of the plaintiff’s slave, held to service under the laws of Missouri. The court sustained a demurrer to the declaration, and upon this decision the assignments of error are founded. The constitution of this State prohibits negro slavery, and, therefore, negroes within our jurisdiction are presumed to be free. Hone v. Ammons, 14 Ill. R. 29 ; Bailey v. Cromwell, 3 Scam. 71; Kinney v. Cook, ibid. 232. The State of Illinois, as one of the independent sovereignties of the Union, will determine the condition of all persons within the State according to her own laws and institutions, and can be limited or controlled, in this respect, only by the Constitution of the United States and the laws of Congress made under authority of that instrument. Slavery in the States, where it exists, has its foundation in the municipal regulations of such States, which have no extra-territorial operation, and no binding force in another sovereignty. The law of Missouri, under which the negro owes service to the plaintiff, being repugnant to our law and the policy of our institutions, neither by the law of nations or the comity of States, can .affect the condition of the fugitive slave in this State, or, within our jurisdiction, give the owner any property in or control over him. The constitution of the State is here the paramount law, except in so far as the Constitution of the United States, or the powers therein delegated to Congress, may limit or control its operation. The owner, therefore, by force of the laws of another State, under the law of Illinois, has no property in the fugitive, and can here, under State authority, assert no property in, or power over him. Jones v. Vandzant, 2 McLean’s R. 596 ; Giltner v. Gorham, 4 McLean’s R. 402; Prigg v. The Commonwealth of Pennsylvania, 16 Peter’s R. 539. The Constitution of the United States, however, gives the owner the right of reclamation of his slave escaping from service, wherever he may be found within the United States; and Congress, under authority of this clause, and in the rightful exercise of power, to render the provision effectual, and to afford ample and uniform remedy for recaption and return of fugitive slaves, by the act of 1793, provided for the recaption and surrender of fugitive slaves within the States and territories of the Union, imposed penalties for aiding the escape of such fugitives, and for opposing or interrupting reclamation under the remedies given the owner. By the terms of that act, concurrent jurisdiction seems to have been conferred upon the federal and State tribunals. By the act of Congress of 1850, on the same subject, the right of the owner to reclaim his fugitive slave is declared; remedies for recaption and return of the fugitive to the State or territory whence he may have fled, are provided ; punishments for obstructing recaption and return, and for harboring or concealing the fugitive to prevent recaption, are provided; and damages for the injury, by way of penalty, are given the owner, to be recovered by action in the district or territorial court of the United States, where the offense is committed. The act of 1850, by necessary implication, repeals the act of 1793, so far as the provisions of the former conflict with the latter, whether the conflict consists in remedies given or penalties imposed. The act of 1850 not only provides different remedies, penalties, and modes of procedure, but names the forums in which they may be enforced; and, therefore, aside from the question of the power of Congress to confer jurisdiction upon State tribunals, it would seem they intended to confine, in execution of the federal laws upon this subject, jurisdiction to the federal courts. The Constitution of the United States vests the federal judicial power in the Supreme Court, and such inferior courts as Congress may see fit to establish; and provides that the judicial power shall extend to all cases, in law and equity, arising under the Constitution and laws of the United States. Const. U. S., Art. 8. The federal courts, therefore, are the proper forums for causes arising under the Constitution of the United States and the laws of Congress made under its authority; and the State tribunals (at least, unless jurisdiction is expressly conferred) cannot take cognizance of such causes. If, however, the State court has jurisdiction of the cause, under the common or statutory law of the State, the federal constitution or laws, coming incidentally in question, will be recognized and enforced. Martin v. Hunter, 1 Wheaton, 336; Houston v. Moore, 5 ibid. 49; Story’s Com. on the Const., secs. 1749 to 1755; 1 Kent’s Com. 396 to 405; United States v. Lathrop, 17 John’s R. 4. See, also, Prigg v. The Commonwealth, before cited; Moore v. The People, 14 Howard’s U. S. R. 13 ; Thornton’s case, 11 Ill. R. 332. The count in trover cannot be sustained for the reasons stated. Property in persons being repugnant to our laws and the genius of our State institutions, our courts will not enforce, as a general rule, the laws of other States recognizing this species of property, where the cause of action, based upon such laws, arises in this State. Hone v. Ammons, 14 Ill. R. 29. Trover is brought for the wrongful conversion to another’s use of one’s personal property, and judgment therein for damages, with satisfaction, vests in the defendant the property converted. The plaintiff, under the local law, where the alleged conversion occurred, had no property in the negro, and none under that law by force of a recovery in the action and satisfaction, could vest in the defendant. Judgment affirmed.